DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 8/12/2022 have been accepted. Claims 1-20 are still pending. Claims 10, 17, and 19 are amended. Applicant’s amendments to the title have overcome the objection previously set forth in the Non-Final Office Action mailed 5/13/2022.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sukumaran et al. (US Patent 9,984,140, hereafter referred to as Sukumaran) in view of Chen et al. (US PGPub 2014/0122429, hereafter referred to as Chen) in view of Lee et al. (US PGPub 2012/0166407, hereafter referred to as Lee).
Regarding claim 1, Sukumaran teaches a method, comprising: obtaining, by a first node during initialization, a status message of a storage node cluster, wherein the status message marks a master storage node of the storage node cluster (Col. 2, line 60-Col. 3, line 10, states that a primary master node can acquire a lease by updating a lease record. Fig. 5 and Col. 10, lines 7-40, state that the client can retrieve the lease information to determine what node is the master node), sending, by the first node, a first write operation request to the master storage node based on the status message (Claim 12, shows that the write requests can then be directed to the designated master node). Sukumaran does not teach the first node is a master compute node that has a write operation capability and a read operation capability in a compute node cluster, sending, by the first node, a first write operation request to the master storage node based on the status message, so that the master storage node agrees on a first write operation after agreeing on a received log with a slave storage node in the storage node cluster, and receiving, by the first node, a feedback message that is sent after the master storage node agrees on the first write operation with the slave storage node in the storage node cluster, wherein the feedback message comprises identification information and a response to the first write operation request, and the identification information is used to indicate the agreed log.
Chen teaches sending, by the first node, a first write operation request to the master storage node, so that the master storage node agrees on a first write operation with a slave storage node in the storage node cluster (Paragraphs [0037] and [0039], states that the master node can contain distribution information of replications on multiple slave nodes and that when a write is received from a client (first node) the name node can then come up with a placement strategy for replicants of the data. Paragraph [0044], after the slave storage nodes complete the write operation they send a response back to the master node (agreeing on an operation)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Sukumaran to incorporate the master and slave nodes of Chen so when storing multiple replications of a data file in a distributed system, the advantages due to storing with different data block sizes can be integrated (Chen Paragraph [0010]). Sukumaran and Chen do not teach agreeing, by the master storage node based on the first write operation request, on a first write operation after agreeing on a received log with a slave storage node and receiving, by the first node, a feedback message that is sent after the master storage node agrees on the first write operation with the slave storage node in the storage node cluster, wherein the feedback message comprises identification information and a response to the first write operation request, and the identification information is used to indicate the agreed log
Lee teaches agreeing, by the master storage node based on the first write operation request, on a first write operation after agreeing on a received log with a slave storage node (Fig. 4-6, and Paragraphs [0042]-[0043], show the process of performing a two-phase commit protocol which involves agreement on a write operation and a log for the write operation. Fig. 2 and Paragraph [0035], show that the transaction master and slaves can be database servers (storage nodes)), and receiving, by the first node, a feedback message that is sent after the master storage node agrees on the first write operation with the slave storage node in the storage node cluster, wherein the feedback message comprises identification information and a response to the first write operation request, and the identification information is used to indicate the agreed log (Fig. 4-6, and Paragraphs [0042]-[0043], show two different timings for performing a two-phase commit protocol, which involve the master and slaves agreeing on a write and then the master will return a response to the client (first node). Paragraph [0045], states that the client then stores the CID (commit ID, Paragraph [0031]) meaning that it was sent back to the client from the host). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sukumaran and Chen to use the two-phase commit protocol of Lee so as to optimize transaction management (Lee, Paragraph [0047]).
Regarding claim 6, Sukumaran, Chen, and Lee teach all the limitations to claim 1. Sukumaran further teaches wherein the obtaining, by the first node during initialization, the status message of a storage node cluster comprises: obtaining, by the first node during initialization, the status message of the storage node cluster from the configuration manager, wherein the configuration manager is the preconfigured node configured to maintain the information required by the master compute node and the information required by the master storage node (Col. 9, lines 20-46, describes the database state manager which is used to determine the current master storage node and can act as its own independent thread (node) that stores the lease information locally). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim  7, Sukumaran, Chen, and Lee teach all the limitations to claim 1. Chen further teaches wherein the first node is a new master compute node that has the write operation capability and the read operation capability in the compute node cluster (Paragraph [0045], states that a master compute node exists in the system and can be on a host computer meaning it is capable of write and read operations. It can also be considered new to the system when created as there is no indication of switching the master compute node or a failure. It should also be noted that “new” is broad as there is nothing indicating what it is new in relation to (basically what is considered old)). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 15, Sukumaran teaches a system, comprising: a compute node, a master storage node, and at least one slave storage nodes (Fig. 2 and Col. 31-54, describe the storage system which includes a master node, several slave nodes. Fig. 1 and Col. 3, lines 10-33, show the overall system with multiple different nodes that can have several functions some of which include acting as a compute node depending on the function), wherein the compute node is configured to send a read operation request and/or a write operation request to the master storage node, and is configured to send a read operation request to the slave storage node (Fig. 3 and Col. 7, lines 30-61, describe the method of processing read and write requests. Write requests are directed to the master node while the slaves are read-only and can have read requests directed to them), the master storage node is configured to: perform a write operation based on the received write operation request (Col. 7, lines 30-61, write requests that are received are then processed accordingly). Sukumaran does not teach a master compute node, at least one slave compute node, the slave compute node is configured to send a read operation request to the master storage node and/or the slave storage node, the master storage node is configured to: agree on the performed write operation with the at least one slave storage node, and is configured to perform a read operation based on the received read 8Application No. 16/890,965Docket No.: 0700.1069 operation request, the slave storage node is configured to: agree with the master storage node on the write operation performed by the master storage node, and the master storage node is configured to: receive the first write operation request, agree on a first write operation based on the first write operation request after agreeing on a received log with the at least one slave storage node, and send, to the master compute node, identification information and a response to the first write operation request after agreeing on the first write operation with the at least one slave storage node, wherein the identification information is used to indicate the agreed log between the master storage node and the at least one slave storage node.
Chen teaches a master compute node, at least one slave compute node (Paragraph [0045], states the existence of a master computing node and multiple slave computing nodes), the slave compute node is configured to send a read operation request to the master storage node and/or the slave storage node (Paragraphs [0063]-[0066], discuss the implementation of a replication reading strategy using the slave storage and computing nodes), the master storage node is configured to: perform a write operation based on the received write operation request and agree on the performed write operation with the at least one slave storage node (Paragraphs [0037] and [0039], states that the master node can contain distribution information of replications on multiple slave nodes and that when a write is received from a client (first node) the name node can then come up with a placement strategy for replicants of the data. Paragraph [0044], after the slave storage nodes complete the write operation they send a response back to the master node (agreeing on an operation)), and is configured to perform a read operation based on the received read operation request (Paragraphs [0047] and [0049], show two different instances where the master storage node can perform a read for some kind of data), the slave storage node is configured to: agree with the master storage node on the write operation performed by the master storage node (Paragraph [0044], as stated previously), and the master storage node is configured to: receive the first write operation request, agree on a first write operation based on the first write operation request with the at least one slave storage node (Paragraph [0044], as stated previously, the slave storage nodes can send responses back once the write is complete). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the teachings of Sukumaran to incorporate the master and slave nodes of Chen so when storing multiple replications of a data file in a distributed system, the advantages due to storing with different data block sizes can be integrated (Chen Paragraph [0010]). Sukumaran and Chen do not teach agreeing, by the master storage node based on the first write operation request, on a first write operation after agreeing on a received log with a slave storage node and send, to the compute node, identification information and a response to the first write operation request after agreeing on the first write operation with the at least one slave storage node, wherein the identification information is used to indicate the agreed log between the master storage node and the at least one slave storage node.
Lee teaches agreeing, by the master storage node based on the first write operation request, on a first write operation after agreeing on a received log with a slave storage node (Fig. 4-6, and Paragraphs [0042]-[0043], show the process of performing a two-phase commit protocol which involves agreement on a write operation and a log for the write operation. Fig. 2 and Paragraph [0035], show that the transaction master and slaves can be database servers (storage nodes)), send, to the compute node, identification information and a response to the first write operation request after agreeing on the first write operation with the at least one slave storage node, wherein the identification information is used to indicate the agreed log between the master storage node and the at least one slave storage node (Fig. 4-6, and Paragraphs [0042]-[0043], show two different timings for performing a two-phase commit protocol, which involve the master and slaves agreeing on a write and then the master will return a response to the client (first node). Paragraph [0045], states that the client then stores the CID (commit ID, Paragraph [0031]) meaning that it was sent back to the client from the host). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sukumaran and Chen to use the two-phase commit protocol of Lee so as to optimize transaction management (Lee, Paragraph [0047]).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sukumaran, Chen, and Lee as applied to claims 1 and 15 above, and further in view of Gurajada et al. (US PGPub 2018/0253468, hereafter referred to as Gurajada).
Regarding claim 8, Sukumaran, Chen, and Lee teach all the limitations of claim 1. Sukumaran, Chen, and Lee do not teach wherein the first write operation comprises a no-operation noop.
Gurajada teaches wherein the first write operation comprises a no-operation noop (Paragraph [0169], states that logs for NOOP operations can be used meaning a NOOP operation occurred). Since both Sukumaran/Chen/Lee and Gurajada teach the use of transaction logs for operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the operation of Sukumaran, Chen, and Lee with the NOOP operation of Gurajada to obtain the predictable result of wherein the first write operation comprises a no-operation noop.
Regarding claim 20, Sukumaran, Chen, and Lee teach all the limitations of claim 15. Sukumaran, Chen, and Lee do not teach wherein the first write operation comprises a no-operation noop.
Gurajada teaches wherein the first write operation comprises a no-operation noop (Paragraph [0169], states that logs for NOOP operations can be used meaning a NOOP operation occurred). Since both Sukumaran/Chen/Lee and Gurajada teach the use of transaction logs for operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the operation of Sukumaran, Chen, and Lee with the NOOP operation of Gurajada to obtain the predictable result of wherein the first write operation comprises a no-operation noop.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lee.
Regarding claim 9, Chen teaches a method, comprising: receiving, by a master storage node, a first write operation request sent by a first node (Paragraphs [0037] and [0039], states that the master node can contain distribution information of replications on multiple slave nodes and that when a write is received from a client (first node) the name node can then come up with a placement strategy for replicants of the data. Paragraph [0006] states that the name node and master node are the same (corresponding structures in different systems)), wherein the first node is a master compute node that has a write operation capability and a read operation capability in a compute node cluster (Paragraph [0045], states that a master compute node exists in the system and can be on a host computer meaning it is capable of write and read operations), agreeing, by the master storage node based on the first write operation request, on a first write operation with a slave storage node in a storage node cluster in which the master storage node is located (Paragraph [0044], after the slave storage nodes complete the write operation they send a response back to the master node (agreeing on an operation)). Chen does not teach agreeing, by the master storage node based on the first write operation request, on a first write operation after agreeing on a received log with a slave storage node, sending, by the master storage node to the first node, identification information and a response to the first write operation request after agreeing on the first write operation with the slave storage node, wherein the identification information is used to indicate the agreed log.
Lee teaches agreeing, by the master storage node based on the first write operation request, on a first write operation after agreeing on a received log with a slave storage node (Fig. 4-6, and Paragraphs [0042]-[0043], show the process of performing a two-phase commit protocol which involves agreement on a write operation and a log for the write operation), sending, by the master storage node to the first node, identification information and a response to the first write operation request after agreeing on the first write operation with the slave storage node, wherein the identification information is used to indicate the agreed log (Fig. 4-6, and Paragraphs [0042]-[0043], show two different timings for performing a two-phase commit protocol, which involve the master and slaves agreeing on a write and then the master will return a response to the client (first node). Paragraph [0045], states that the client then stores the CID (commit ID, Paragraph [0031]) meaning that it was sent back to the client from the host). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chen to use the two-phase commit protocol of Lee so as to optimize transaction management (Lee, Paragraph [0047]).
Regarding claim 13, Chen and Lee teach all the limitations of claim 9. Chen further teaches wherein the first node is a new master compute node that has the write operation capability and the read operation capability in the compute node cluster (Paragraph [0045], states that a master compute node exists in the system and can be on a host computer meaning it is capable of write and read operations. It can also be considered new to the system when created as there is no indication of switching the master compute node or a failure. It should also be noted that “new” is broad as there is nothing indicating what it is new in relation to (basically what is considered old)). The combination of and reason for combining are the same as those given in claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Lee as applied to claim 9 above, and further in view of Gurajada et al. (US PGPub 2018/0253468, hereafter referred to as Gurajada).
Regarding claim 14, Chen and Lee teach all the limitations of claim 1. Chen and Lee do not teach wherein the first write operation comprises a no-operation noop.
Gurajada teaches wherein the first write operation comprises a no-operation noop (Paragraph [0169], states that logs for NOOP operations can be used meaning a NOOP operation occurred). Since both Chen/Lee and Gurajada teach the use of transaction logs for operations it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the operation of Chen and Lee with the NOOP operation of Gurajada to obtain the predictable result of wherein the first write operation comprises a no-operation noop.

Allowable Subject Matter
Claims 2-5, 10-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are not persuasive. The applicant argues since Lee uses the term “transaction master” and “transaction slave” that it does not teach a “master storage node” and therefore does not teach the cited limitations of the claims. The examiner respectfully disagrees. While Lee uses the terms “transaction master” it does not mean that the reference does not apply. Fig. 2 and Paragraph [0035] shows that the transaction masters in question are database servers (storage nodes) as well as the transaction slaves. Just because the specific term “master storage node” is not used in the reference does not mean that the reference cannot teach a particular limitation. Lee does demonstrate that the transaction masters and transaction slaves can be considered storage nodes even though the specific term is not used. The rejection has been updated to clarify the issue so as to better demonstrate how the transaction masters and slaves are storage nodes can be considered master storage nodes and slave storage nodes. 
The applicant then argues that Lee does not teach the agreeing limitation. The examiner respectfully disagrees. Lee shows a two-phase commit protocol which requires agreement between the master and slave (Fig. 4-6, and Paragraphs [0042]-[0043]). The claims do not state who the agreement on the first write operation is with. There is an agreement on the log with the slave node, but the agreement on the write is not stated as being with a particular entity. It should also be noted that there is nothing in the claims that state how the agreement is performed or what the agreement even looks like. There just has to be an agreement. Therefore the rejection still holds.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132